Exhibit 10.3 LOCK - UP AGREEMENT This Lock-Up Agreement (“ Agreement ”) is made and entered into as of May 2, 2017 between BioLargo, Inc., a Delaware corporation (“ BioLargo ” or “ Company ”) and Dennis P. Calvert (“ Calvert ”), with respect to the following facts: RECITALS A.Calvert has been employed as the Company’s President and Chief Executive since 2002, and concurrently with the executive of this Agreement, has executed a new employment agreement to continue in those roles; B.Calvert’s new employment agreement provides for the issuance of 1,500,000 shares of common stock, subject to the restrictions set forth herein; AGREEMENT NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants contained herein and for other good and valuable consideration the receipt and sufficiency of which is hereby acknowledged by each of the parties hereto, the parties hereto hereby agree as follows. 1.
